Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 1 of 106 Page ID
                                 #:3026
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 2 of 106 Page ID
                                 #:3027
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 3 of 106 Page ID
                                 #:3028
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 4 of 106 Page ID
                                 #:3029
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 5 of 106 Page ID
                                 #:3030
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 6 of 106 Page ID
                                 #:3031
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 7 of 106 Page ID
                                 #:3032
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 8 of 106 Page ID
                                 #:3033
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 9 of 106 Page ID
                                 #:3034
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 10 of 106 Page ID
                                  #:3035
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 11 of 106 Page ID
                                  #:3036
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 12 of 106 Page ID
                                  #:3037
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 13 of 106 Page ID
                                  #:3038

Federal Rule 26 Expert Report of Brian P. Daly, CIH, PE
Shannen Doherty v. State Farm Insurance Company
Page4


1.0    INTRODUCTION (CONTINUED)
According to records provided, KCE Matrix also conducted a carbonaceous particulate survey at the
subject property, and their survey was conducted on November 26, 2018, which was about three weeks
prior to the Ninyo & Moore survey at the property (and presumably just a short while after the fire was
essentially or literally "under control"). Like Ninyo & Moore, KCE Matrix appeared to have used typical
survey, sample collection, and analytical techniques that I described previously in this report. In their
report, however, KCE Matrix described "A significant amount of suspect soot/char/ash consisting of
grayish white particulates with some black particles" at the exterior of the subject home, in the office­
garages, and at the interior spaces near doors and windows, with "moderate to significant" amounts of
such debris at other interior areas. KCE Matrix also noted "smoke odor" at both the upper and lower level
interior spaces of the home and in the garages. And while their analytical data, which were recorded by
LA Testing, showed different values for soot, char, and ash from those data presented by Ninyo & Moore
just weeks later, my interpretation of the assessment work of both KCE Matrix and Ninyo & Moore is that
their collective data were not inconsistent.

Unlike Ninyo & Moore, however, KCE Matrix used some alarm-provoking language in their conclusions,
like "extensively impacted by Combustion By-Products (sic) ...the CSP impact to the residence and
property requires significant remediation." And KCE Matrix then recommended "replacement, repair,
remediation and/or implementation of detailed cleaning of building materials and/or contents at the
subject residence.... " Unfortunately, that provocative language and their inclusion of the term
"replacement" as one possible remedy for potentially affected materials can, in the extreme, be
interpreted as meaning replace all building materials and contents on the property-perhaps without
exception-and that cannot be a reasonable interpretation of the data and other evidence provided by
KCE Matrix and Ninyo & Moore. Of course, the KCE Matrix recommendations can also be interpreted as
repair all building materials and contents on the property; or remediate all building materials and contents
on the property; or detail clean all building material surfaces and contents at the property-or some
combination of those treatments-and, therefore, use of such language by a consultant in this case is
inappropriate because, simply speaking, that language is imprecise and is vague and ambiguous, to the
point of being uninterpretable.

Like Ninyo & Moore, KCE Matrix should have simply recommended specific actions that were consistent
with the standard practice in the industry and, in so doing, the recommendations of KCE Matrix would
have been consistent with those offered by Ninyo & Moore. I found it interesting to note that KCE Matrix
did recommend "implementation of remediation work be performed following the Restoration Industry
Association (RIA) Guidelines for Fire and Smoke Damage Repair." Be advised that those guidelines are
completely consistent with the recommendations offered by Ninyo & Moore and are not at all consistent
with "replacement" of all building materials and contents at the subject property-a recommendation that
can only be considered in this case as extreme-which was the first-in-order recommendation offered by
KCE Matrix on this project.

Be advised that, in simple terms, when carbonaceous particulate assessment survey findings dictate that
hard surfaces are affected by exposure to brushfire effluent, then treatment should be performed using
customary options, such a vacuuming with HEPA-filtered equipment, damp wiping with a mild cleaner
and/or water (perhaps including the use of a "wood brightener," such as oxalic acid or the equivalent) in
order to restore the hard finish to its pre-loss condition. High pressure power washing should not be
done involving roofs, exterior siding or stucco surfaces of structures, particularly when damage to
finishes exist and/or separations are seen at "cold joints" at the exterior envelope, nor should one power
wash fragile items, furniture, or any surfaces that are more easily subject to damage or water retention.
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 14 of 106 Page ID
                                  #:3039
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 15 of 106 Page ID
                                  #:3040

Federal Rule 26 Expert Report of Brian P. Daly, CIH, PE
Shannen Doherty v. State Farm Insurance Company
Page 6


1.0     INTRODUCTION (CONTINUED)
interior and exterior building materials and replacement of all gardens and other landscape, hardscape, and
pools, which is, presumably in all or most all cases, unwarranted. In their estimate document, RLB used the
terms 'Toxic pool water," which undoubtedly was inaccurate (unless information to the contrary becomes
known). Be advised that the term "toxic" has a well-defined meaning in the restoration and hazardous waste
industries, and I have no expectation that the pool water at the subject Doherty property, nor any other
surface exposed to airborne brushfire debris was as a result rendered toxic.


2.0     QUALIFICATIONS
I, Brian P. Daly, CIH, PE, am an industrial hygienist with Hygiene Technologies International, Inc.
(Hygiene Tech). I am certified by the American Board of Industrial Hygiene in the comprehensive practice
of industrial hygiene. I am also registered as a Professional Engineer with the State of California. I have
nearly 40 years of experience assessing health hazards, including those posed by sewage, mold and
other fungi, and varying chemical and other biological contaminants in domestic environments and
industrial workplaces, and in non-industrial settings, such as in office buildings, theatres, airports, and
other public buildings. My Curriculum Vitae is included as an attachment to this report, along with a list of
the cases in which I have offered testimony since September 1998.


3.0    COMPENSATION
My current hourly rate for investigative work is $475.00 and my current hourly rate for testimony at
deposition or trial is $575.00. Other charges for travel, if that is necessary, will apply under certain
circumstances, such as those for mileage, parking, airfare, taxi, hotel, and other such expenses.


4.0     DOCUMENTS REVIEWED
I have reviewed the following documents and I would anticipate that additional documents, such as
deposition transcripts of defendants' and plaintiffs' experts, expert reports, inspection report, and additional
analytical data, would be reviewed if they become available.

•   Ninyo & Moore report entitled Wildfire Smoke Impact Assessment, S Maria Doherty Residence, Claim
    No. 75-6539-W17 dated January 3, 2019.

•   An e-mail message from Kristina Hill of Ninyo & Moore dated January 3, 2019, addressed to State Farm
    Fire Claims and Paul Fischer (with a cc to Stephen Waide and Peter Kelley), which appeared to be a
    "cover letter'' to, containing an attachment of, the Ninyo & Moore report cited above.

•   A State Farm Home Claims-Fire Claims Automatic Reply: Claim No. 75-6539-W17 dated January 3,
    2019.

•   An e-mail message from Linda Ton of Ninyo & Moore dated February 25, 2019, addressed to Danielle
    Woods of State Farm, which contained the text language, "I am confident in the results of the report for
    the claim number 75-6539-W17."
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 16 of 106 Page ID
                                  #:3041

Federal Rule 26 Expert Report of Brian P. Daly, CIH, PE
Shannen Doherty v. State Farm Insurance Company
Page 7


4.0      DOCUMENTS REVIEWED (CONTINUED)
•     An e-mail message from State Farm Fire Claims dated April 25, 2019, addressed to Linda Ton, Peter
      Kelley and Kristina Hill (with a cc to OF - FIRE - Drop File Document), which contained the text
      language, " ...We have received an estimate from RLB in the amount of $2,548,108 ...." That e-mail
      message had a three-page report cost estimate prepared by Rider Levett Bucknall for residence smoke
      damage renovation for the subject Shannen Doherty property.

•     An e-mail message from State Farm Fire Claims dated April 25, 2019, addressed to Linda Ton, Peter
      Kelley and Kristina Hill (with a cc to OF - FIRE - Drop File Document), which contained the text
      language, "Please see the ph.'s hygienist report. I have asked the attorney for a new date to reinspect
      the Doherty's residence." with a signature block of Jerry Paredes. That e-mail message had a 11-page
      report prepared by KCE Matrix dated November 30, 2018.

•     Ninyo & Moore Field Notes (handwritten) by "DMK," dated May 3, 2019.

•     Ninyo & Moore letter dated May 14, 2019 that was addressed to Jerry Paredes of State Farm Insurance
      and signed by Stephen Waide, CIH, CSP, CIEC, CMC.

•   An e-mail message from Kristina Hill of Ninyo & Moore dated May 15, 2019, addressed to HOME
    CLMS-FIRE CLAIMS (with a cc to Stephen Waide, Peter Kelley, and Nancy Anglin), which contained an
    attachment of the Ninyo & Moore letter cited immediately above and the accompanying documentation
    and analytical report.

•   An Automatic Reply: Claim No. 75-6539-W17 e-mail message from State Farm Fire Claims dated May
    15, 2019, addressed to Kristina Hill.

•   Plaintiff Shannen Doherty's Rebuttal Expert Disclosure Pursuant to Federal Rule of Civil Procedure
    26(a)(2)

•   Deposition transcript of Aram Kaloustian dated December 3, 2019 (and exhibits).

•     Deposition transcript of Brian Lowder dated December 20, 2019 (and exhibits).

•   Deposition transcript of Greggory Clifford dated December 10, 2019 (and exhibits).

•   Deposition transcript of Jose Reyes dated November 6, 2019 (and exhibits).

•   Deposition transcript of Lawrence Piro, MD dated December 16, 2019.

•   The Angeles Clinic and Research Institute documents scribed from mid-2016 to October 2019.


5.0      HYGIENE TECH SURVEY FINDINGS
On December 11, 2019, I visited the Shannen Doherty property located at
with my colleague, Marco Xu, for the purpose of conducting a limited carbonaceous particulate
assessment survey. The primary objective of the survey was to assess the presence or absence of
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 17 of 106 Page ID
                                  #:3042
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 18 of 106 Page ID
                                  #:3043
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 19 of 106 Page ID
                                  #:3044
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 20 of 106 Page ID
                                  #:3045
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 21 of 106 Page ID
                                  #:3046
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 22 of 106 Page ID
                                  #:3047
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 23 of 106 Page ID
                                  #:3048
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 24 of 106 Page ID
                                  #:3049
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 25 of 106 Page ID
                                  #:3050
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 26 of 106 Page ID
                                  #:3051
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 27 of 106 Page ID
                                  #:3052
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 28 of 106 Page ID
                                  #:3053
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 29 of 106 Page ID
                                  #:3054
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 30 of 106 Page ID
                                  #:3055
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 31 of 106 Page ID
                                  #:3056
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 32 of 106 Page ID
                                  #:3057
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 33 of 106 Page ID
                                  #:3058
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 34 of 106 Page ID
                                  #:3059
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 35 of 106 Page ID
                                  #:3060
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 36 of 106 Page ID
                                  #:3061
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 37 of 106 Page ID
                                  #:3062
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 38 of 106 Page ID
                                  #:3063
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 39 of 106 Page ID
                                  #:3064
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 40 of 106 Page ID
                                  #:3065
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 41 of 106 Page ID
                                  #:3066
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 42 of 106 Page ID
                                  #:3067
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 43 of 106 Page ID
                                  #:3068
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 44 of 106 Page ID
                                  #:3069
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 45 of 106 Page ID
                                  #:3070
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 46 of 106 Page ID
                                  #:3071
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 47 of 106 Page ID
                                  #:3072
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 48 of 106 Page ID
                                  #:3073
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 49 of 106 Page ID
                                  #:3074
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 50 of 106 Page ID
                                  #:3075
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 51 of 106 Page ID
                                  #:3076
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 52 of 106 Page ID
                                  #:3077
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 53 of 106 Page ID
                                  #:3078
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 54 of 106 Page ID
                                  #:3079
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 55 of 106 Page ID
                                  #:3080
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 56 of 106 Page ID
                                  #:3081
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 57 of 106 Page ID
                                  #:3082
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 58 of 106 Page ID
                                  #:3083
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 59 of 106 Page ID
                                  #:3084
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 60 of 106 Page ID
                                  #:3085
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 61 of 106 Page ID
                                  #:3086
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 62 of 106 Page ID
                                  #:3087
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 63 of 106 Page ID
                                  #:3088
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 64 of 106 Page ID
                                  #:3089
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 65 of 106 Page ID
                                  #:3090
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 66 of 106 Page ID
                                  #:3091
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 67 of 106 Page ID
                                  #:3092
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 68 of 106 Page ID
                                  #:3093
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 69 of 106 Page ID
                                  #:3094
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 70 of 106 Page ID
                                  #:3095
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 71 of 106 Page ID
                                  #:3096
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 72 of 106 Page ID
                                  #:3097
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 73 of 106 Page ID
                                  #:3098
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 74 of 106 Page ID
                                  #:3099
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 75 of 106 Page ID
                                  #:3100
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 76 of 106 Page ID
                                  #:3101
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 77 of 106 Page ID
                                  #:3102
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 78 of 106 Page ID
                                  #:3103
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 79 of 106 Page ID
                                  #:3104
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 80 of 106 Page ID
                                  #:3105
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 81 of 106 Page ID
                                  #:3106
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 82 of 106 Page ID
                                  #:3107
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 83 of 106 Page ID
                                  #:3108
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 84 of 106 Page ID
                                  #:3109
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 85 of 106 Page ID
                                  #:3110
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 86 of 106 Page ID
                                  #:3111
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 87 of 106 Page ID
                                  #:3112
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 88 of 106 Page ID
                                  #:3113
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 89 of 106 Page ID
                                  #:3114
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 90 of 106 Page ID
                                  #:3115
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 91 of 106 Page ID
                                  #:3116
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 92 of 106 Page ID
                                  #:3117
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 93 of 106 Page ID
                                  #:3118
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 94 of 106 Page ID
                                  #:3119
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 95 of 106 Page ID
                                  #:3120
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 96 of 106 Page ID
                                  #:3121
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 97 of 106 Page ID
                                  #:3122
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 98 of 106 Page ID
                                  #:3123
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 99 of 106 Page ID
                                  #:3124
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 100 of 106 Page ID
                                   #:3125
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 101 of 106 Page ID
                                   #:3126
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 102 of 106 Page ID
                                   #:3127
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 103 of 106 Page ID
                                   #:3128
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 104 of 106 Page ID
                                   #:3129
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 105 of 106 Page ID
                                   #:3130
Case 2:19-cv-01963-MCS-PLA Document 89-3 Filed 02/18/20 Page 106 of 106 Page ID
                                   #:3131
